Oiuxiox of the coukt by
JUDGE DURELiLE
Affirming.
A demurrer was sustained by the circuit court to an indictment charging appellee with the crime of forgery, in that he “did unlawfully, willfully, and feloniously sign and forge . . . the names of Robert Brewer, chairman, W. H. Crawford, trustee, and Wm. Thompson, trustee, to an *219instrument of writing purporting to be a copy of an original contract between teacher and trustees of common school, which contract is in words and figures as follows: ‘Copy of original Contract. Contract between Teacher and Trustee. This article of agreement, entered into the 3rd day of July, 1899, witnesseth,' ” etc. Then follows the remainder of the contract, wdth copies of signatures of the three parties named, and of the appellee as teacher. The indictment further states that it was unknown to the grand jury whether there wras or is an original written agreement, of which the copy set out purported to be a copy, or whether such original was lost' or destroyed, or in the possession of the accused, but charges that, if the “copy of said purported contract is a copy of the original unknown contract, that the same is a forgery, and the names of Robert Brewer, chairman,’’ etc., “were signed and caused to be signed to and on said original contract by said Grant Brewer "without the knowledge and against the will and consent of said Robert Brewer,” etc., “or either of them, and all of which was so done with the felonious intent at the time to defraud said named parties, and other unknown parties to this grand jury,” etc.
One of the objections to the sufficiency of this indictment is that no names of witnesses Avere placed at the foot of the indictment. The proper procedure to raise such an objection seems to be by motion to quash, and not by demurrer. Com. v. Glass, 107 Ky., 160 (21 R., 820) (56 S. W., 18); Com. v. Smith, 10 Bush, 476. The indictment charges forgery of the signatures to the copy. It states also, that, if there was an original contract, the signatures to that were forged. Obviously the CommonAvealtli could not maintain an indictment for the forgery of an instrument, the existence of Avhieh at any time is averred to be uncem tain. So whatever of crime is charged in this indictment *220must consist in the false copying into the purported copy of signatures which were not appended to the original, if there was an original. This might be an ingredient in a cheat of one kind or another, but is not forgery, either at common law or under our statute. At common law “the false writing must be such as, if true, would be of some real or seeming efficacy, since otherwise it has no tendency to defraud; in other words, it must either be in fact, or must appear to be, of legal validity, but it need not have both the appearance and the reality.” 2 Bisli. New Cr. Law, section 533. Our statute (Kentucky Statute, .sections 1185 to 1189, inclusive) does not seem to materially change the common law. The copy not only has not the appearance of legal efficacy, but, if genuine, would have no actual legal efficacy. On its face, it is a copy. The indictment ■charges that it is a false copy. If genuine, it would not be evidence, nor is it evidence as it stands. It is as if the accused had told a lie in a letter — very reprehensible, no doubt, but not forgery. It is not denied that a man can commit forgery of an instrument executed by himself. 2 Bish. New Cr. Law, section 585, subsection 3. In Com. v. Wilson, 89 Ky., 157 (11 R., 375) (12 S. W., 264, 25 Am. St. Rep., 528), it • was held that forgery might be committed by a county surveyor of a survey, plat and certificate purporting to be made by himself, when in fact, the survey was never made, and the persons whose names were placed by him* at the bottom of the pretended plat and certificate as cliainmen did not so act: “For,” said Judge Lewis, “the writing, as charged, was made with intent to defraud, was calculated to induce another to give credit to it as genuine, and if it had been so, would have entitled Engle to a patent, and was made in the name of the accused, in his official capacity, which was to a reasonable intent, and *221oí tbe same effect, as if lie. had made it in the name of another1 surveyor.” The same reasoning was applied in Moore v. Com., 92 Ky., 630 (13 R., 738) (18 S. W., 833) to a case where one authorized to sign the clerk’s name to witness certificates made a false certificate. The cases cited, however, do not touch the case here, which is, in substance, nothing but a false statement in writing that there was a contract signed by certain named persons.
The judgment is affirmed.